DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/29/20 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 8-11, 16-23, 26, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Rose et al. (US 2008/0241255) in view of Motobayashi et al. (WO2012070107A1) (claims are mapped to the English translation provided).
Claim 1. Rose et al. discloses a delivery device 600 and recharging unit 610. When fully seated in the recharging unit 610 on recharging element 640, the device 600 is recharged with delivery enhancing compound and/or nicotine ([0244]). The recharging element 640 comprises injection element 650 (dispense conduit) having loading apertures 660 (dispense aperture) and 670 in flow communication with reservoirs 720 and 730 (reservoir) through metered dose actuator pumps 680 and 690 (pump arrangement) and tubes 700 and 710 (conduit) ([0245]; Figure 9a-c). The reservoir contains a volume of nicotine in liquid form ([0151]). Recharging element 640 is an open ended tube having a recharging aperture 630 at its center (Figure 9a-c). Injection element 650 (dispense conduit) is located within the recharging aperture 630 such that recharging element 640 surrounds injection element 650 (dispense conduit) and extends to a position beyond the aperture 660 (dispense aperture) end of the injection element 650 (dispense conduit) (Figure 9a-c). In use, delivery device 600 is seated in recharging unit 640 and injection element 650 passes through a recharging aperture at the base of the delivery device and into said device so that apertures 660 and 670 are in communication with nicotine source element 740 and delivery enhancing compound source element 750 ([0245]). Delivery device 600 is further inserted into recharging unit 640 to actuate the pumps 680 and 690 to deliver metered doses 770 of nicotine and 760 of delivery enhancing compound through apertures 660 and 670, respectively, and 
Rose et al. discloses that the delivery device 600 is inserted into recharging unit 640 and refilled through the base of device 600 ([0245]) which is opposite the mouthpiece end. Thus, Rose et al. does not disclose that the recharging element 640 (open ended tube) receives the mouthpiece portion of the delivery device 600 and that the reservoir contents are transferred via the mouthpiece end of the delivery device 600.
Motobayashi et al. discloses an electronic cigarette that can be refilled with atomizing liquid from a tobacco liquid replenishing device (first paragraph, page 1). The suction hole b in the mouthpiece end portion of the electronic cigarette T connects the liquid replenishing device to the cartridge d of electronic cigarette T (last paragraph Page 1 – third paragraph, Page 2; Figure 3).
Motobayashi et al. teaches that injecting the atomizing liquid into the suction hole of the mouthpiece end of the electronic cigarette prevents liquid leakage to the connection portion where the rechargeable battery is stored (second paragraph, Page 6). It would have been obvious to one of ordinary skill in the art before the effective filing date that the delivery device 600 of Rose et al. be modified so as to receive injection element 650 (dispense conduit) through the mouth end of the device, in order to isolate the liquid containing portion from the battery portion and prevent leakage, as taught by Motobayashi et al.
Rose et al. also does not explicitly disclose that the dispenser is configured to receive a cap to close the open ended tube. 

Motobayashi et al. discloses that the cap 7 seals the opening 21 of the casing 2 and the tip of the injection pipe 5. By including this cap, accidents such as the piston mistakenly pressing the absorber 3 causing leakage of liquid from the injection pipe 5 during storage or transport can be prevented. It is also possible to prevent contamination of impurities into the casing 2 through the injection pipe 5 or volatilization of liquid to the outside through the injection pipe 5 (last paragraph of Page 2, first paragraph of Page 3, last paragraph of Page 4). It would have been obvious to one of ordinary skill in the art before the effective filing date to include a cap to close the aperture 630 of recharging element 640 of Rose et al. in order to prevent leakage during storage and transport and to contamination as taught by Motobayashi et al. 
Claim 2. Modified Rose et al. discloses injection element 650 (dispense conduit) is located within the recharging aperture 630 such that recharging element 640 surrounds injection element 650 (dispense conduit) and extends to a position beyond the aperture 660 (dispense aperture) end of the injection element 650 (dispense conduit) (Rose Figure 9a-c).
Claim 3. Modified Rose et al. discloses that delivery device 600 (container to be filled) is seated in recharging unit 640 and injection element 650 passes through a recharging aperture (complementary arrangement) and into said device so that apertures 660 and 670 are in communication with nicotine source element 740 and delivery enhancing compound source element 750 (Rose [0245]). The recharging aperture may be located through a suction hole b in the mouthpiece end portion of the T as taught by Motobayashi et al. (Motobayashi last paragraph Page 1 – third paragraph, Page 2; Figure 3).
Claim 4. Modified Rose et al. discloses that delivery device 600 is seated in recharging unit 640 and injection element 650 passes through a recharging aperture at the base of the delivery device and into said device so that apertures 660 and 670 are in communication with nicotine source element 740 and delivery enhancing compound source element 750. Delivery device 600 is further inserted into recharging unit 640 to actuate the pumps 680 and 690 to deliver metered doses 770 of nicotine and 760 of delivery enhancing compound through apertures 660 and 670, respectively, and into nicotine source element 740 and delivery enhancing compound source element 750 (Rose [0245]).
Claim 5. Modified Rose et al. discloses injection element 650 passes through a recharging aperture at the base of the delivery device and into said device so that apertures 660 and 670 are in communication with nicotine source element 740 and delivery enhancing compound source element 750. Injection element 650 pierces a barrier shown between nicotine source element 740 and delivery enhancing compound source element 750 (Rose Figure 9; [0244]-[0245]).
Claim 8. Modified Rose et al. discloses that cap 7 engages the exterior wall of casing 2 (an open ended tube) (Motobayashi Figures 1, 2, 4a).
Claim 9. Modified Rose et al. discloses that cap 7 engages the exterior wall of casing 2 (an open ended tube) (Motobayashi Figures 1, 2, 4a) but does not disclose any particular complementary engagement formations on the cap and exterior wall of the casing. However, containers with threaded lids are notoriously well known in the art. It 
Claims 10 and 11. Modified Rose et al. discloses that cap 7 engages the exterior wall of casing 2 (an open ended tube) (Motobayashi Figures 1, 2, 4a) but does not explicitly disclose that the cap 7 engages the interior wall of the casing 2 (an open ended tube), the cap and the interior wall having complementary engagement formations. However, mere reversal of parts is recognized as an obvious modification (MPEP §2144.04(VI)(A)).
Claim 16. Modified Rose et al. discloses that delivery device 600 is further inserted into recharging unit 640 to actuate the pumps 680 and 690 to deliver metered doses 770 of nicotine. Figure 9 shows a T-shaped member of pumps 680 and 690 biased towards a closed position and actuated when depressed by a downward force exerted on the delivery device 600 (Rose [0245]).
Claim 17. Modified Rose et al. discloses a T-shaped member (abutment surface) of pumps 680 and 690 which engages with an end (complementary surface) of delivery device 600 wherein delivery device 600 is further inserted into recharging unit 640 to actuate the pumps 680 and 690 to deliver metered doses 770 of nicotine (Rose [0245]; Figure 9).
Claim 18. Modified Rose et al. discloses that delivery device 600 is further inserted into recharging unit 640 to actuate the pumps 680 and 690 to deliver metered doses 770 of nicotine. Figure 9 shows a T-shaped member of pumps 680 and 690 
Claim 19. Modified Rose et al. discloses that the recharging element 640 has recharging aperture 630 configured to receive the delivery device 600 and guide the delivery device 600 into communication with injection element 650 (dispense conduit) (Rose [0244]; Figure 9).
Claim 20. Modified Rose et al. discloses that the recharging element 640 has recharging aperture 630 configured to receive the delivery device 600 and guide the delivery device 600 into communication with injection element 650 (dispense conduit). Figure 9 shows a T-shaped member of pumps 680 and 690 biased towards a closed position and actuated when depressed by downward force exerted on the delivery device 600 (Rose [0244]; Figure 9).
Claim 21. Modified Rose et al. discloses that the recharging element 640 has recharging aperture 630 configured to receive the delivery device 600 and guide the delivery device 600 into communication with injection element 650 (dispense conduit) (Rose [0244]; Figure 9).
Claims 22 and 23. Modified Rose et al. discloses that the recharging element 640 has recharging aperture 630 configured to receive the delivery device 600 and guide the delivery device 600 into communication with injection element 650 (dispense conduit) (Rose [0244]; Figure 9). The recharging aperture may be located through a suction hole b in the mouthpiece end portion of the electronic cigarette T as taught by Motobayashi et al. (Motobayashi last paragraph Page 1 – third paragraph, Page 2; Figure 3).
Claim 26. Modified Rose et al. discloses that the pumps 680 and 690 in the recharging element 640 are metered dose actuator pumps which deliver metered doses 770 of nicotine and 760 of delivery enhancing compound (Rose [0245]; Figure 9).
Claim 27. Modified Rose et al. discloses that the delivery device 600 is further inserted into recharging unit 640 to actuate the pumps 680 and 690 to deliver metered doses 770 of nicotine and 760 of delivery enhancing compound through apertures 660 and 670, respectively, and into nicotine source element 740 and delivery enhancing compound source element 750, respectively. The delivery device 600 is depressed downward until it stops when it comes into contact with pumps 680 and 690. The tactile feedback of delivery device 600 contacting the upper surface of pump mechanisms 680 and 690 indicates a maximum stroke length (Rose [0245]; Figure 9c).


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Rose et al. (US 2008/0241255) in view of Motobayashi et al. (WO2012070107A1) (claims are mapped to the English translation provided) and further in view of Nardi (US 2010/0147899).
Claim 7. Rose et al. in view of Motobayashi et al. discloses the dispenser according to claim 1 but does not explicitly disclose that the cap is a child safety cap.
Nardi discloses a dispenser comprising a container body 1, cap 17, and overcap 20. The device comprises a particular mechanical coupling between the cap 17 and the external overcap 20 which constitutes a safety closure device preventing the dispenser from being opened by children (“child-proof" device) (Figures 8A-C and 9A-C; [0032]; [0058]).
.

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Rose et al. (US 2008/0241255) in view of Motobayashi et al. (WO2012070107A1) (claims are mapped to the English translation provided) and further in view of Hall (US 3811590).
Claim 12. Rose et al. in view of Motobayashi et al. discloses the dispenser according to claim 8 but does not explicitly disclose a plug member configured for engagement with the interior wall of the casing 2 (an open ended tube).
 Hall discloses a safety container closure for small plastic medicine bottles, the closure comprising safety plug 20 defined by a flat top and skirt portion 22, which carries external horizontal ribs 24 extending completely therearound, integral therewith (Abstract; Figure 1; Column 2, lines 61-67). Rib 26 and groove 27 inhibit dislodgement of the plug 20 by a child's fingernail or tooth, and also functions as a stop to limit depth of insertion of the plug. The central portion of the plug 20 carries a slightly depressed or recessed area denoted by the numeral 28 and a slot 30 is formed completely through the plug 20 in this area (Column 3, lines 3-9). 

Claims 13 and 14. Modified Rose et al. discloses that the central portion of the plug 20 carries a slightly depressed or recessed area denoted by the numeral 28 and a slot 30 (engagement formation configured to receive) is formed completely through the plug 20 in this area (Column 3, lines 3-9). When it is desired to open the container 12 and obtain access to the contents, first, the cap is placed so that the forward end or barb (complementary engagement formation of removal device) passes into slot 30, with subsequent insertion of the shank. After being rocked into the slot as indicated at FIG. 3, the position indicated at FIG. 4 is obtained and the user now pulls directly up on cap 36, holding the container 12 in the other hand (Column 3, lines 35-50; Figures 3 and 4).

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Rose et al. (US 2008/0241255) in view of Motobayashi et al. (WO2012070107A1) (claims are mapped to the English translation provided) and further in view of Leung (US 2015/0335074).
Claim 24. Rose et al. in view of Motobayashi et al. discloses the dispenser according to claim 1 but does not explicitly disclose that a surface of the recharging element 640 (open ended tube) is coated with an antibacterial coating.

Leung discloses that the anti-microbial agent coating inhibits bacterial growth ([0013]). It would have been obvious to one of ordinary skill in the art before the effective filing date to apply an anti-microbial agent coating to portions of the recharging element 640 (open ended tube) which are near or in contact with the mouthpiece of the delivery device 600 in order to inhibit bacterial growth as taught by Leung. 

Claims 28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Rose et al. (US 2008/0241255) in view of Motobayashi et al. (WO2012070107A1) (claims are mapped to the English translation provided) and further in view of Scott et al. (US 2016/0023227).
Claim 28. Rose et al. in view of Motobayashi et al. discloses the dispenser of claim 1 but does not disclose that the recharging element 640 is configured with a locking or positive engagement mechanism configured to permit a reciprocal movement of the cartomiser when engaged therewith.
Scott et al. discloses a liquid refill system comprises a parent device and a child device. The parent device comprises a parent liquid reservoir 203 (reservoir) for storing a liquid. The parent device 201 further comprises a pump 207 (manually operative pump arrangement) which is in liquid communication with the parent liquid reservoir 203 via a one way liquid inlet valve 210 and also in liquid communication with the parent liquid outlet 213 (dispense aperture) which enables the liquid contained in the parent reservoir 203 to be transferred to the child reservoir through the pump 207 to the one 
Scott et al. teaches that the seal ensures proper connection and alignment of the child inlet and parent outlet ([0059]-[0061]). It would have been obvious to one of ordinary skill in the art before the effective filing date that a seal be formed between the recharging element 640 and delivery device 600 of modified Rose et al. by providing a material such as silicone or rubber at a portion of the surface adjacent the child inlet and parent outlet as taught by Scott et al. to ensure proper connection and alignment during transfer of liquid from reservoirs 720 and 730 to the delivery device 600.
Claim 29. Rose et al. in view of Motobayashi et al. discloses the dispenser of claim 1 but does not disclose that the pump arrangement is configured with a locking or 
Scott et al. discloses a liquid refill system comprises a parent device and a child device. The parent device comprises a parent liquid reservoir 203 (reservoir) for storing a liquid. The parent device 201 further comprises a pump 207 (manually operative pump arrangement) which is in liquid communication with the parent liquid reservoir 203 via a one way liquid inlet valve 210 and also in liquid communication with the parent liquid outlet 213 (dispense aperture) which enables the liquid contained in the parent reservoir 203 to be transferred to the child reservoir through the pump 207 to the one way liquid outlet 213 ([0027]-[0033]; Figures 2, 3, 4, 8a, 8b, 9, and 10). Upon each single actuation of the parent pump 207, a seal (locking or positive engagement mechanism) is formed around a liquid pathway which extends from the parent outlet 213 to the child liquid inlet 110 and the child one way liquid inlet refill valve 109 of the child reservoir 103. The liquid contained in the parent pump 207 is transferred through the liquid pathway to the child reservoir 103, whilst air is expelled from the child reservoir 103 via the child air outlet valve 104. Upon removal of the actuation force, thereby terminating the actuation of the parent pump, the seal and the liquid pathway may be disconnected, and the parent pump 207 refills with liquid from the parent reservoir 203 via the parent one way liquid inlet valve 211 and inlet 210. The seal may be formed by any known mechanism. For example as described hereinabove, the parent outlet discharge/tube is pushed into the child outlet valve or the child inlet tube is pushed into the parent outlet ([0059]). 
.

Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The combination of Rose et al., Motobayashi et al., and Hall teaches the dispenser according to claim 13, but the references do not disclose or suggest that the barb (complementary engagement formation of removal device) which passes into slot 30 to remove plug 20 comprises the cartomizer. 

Response to Arguments
Applicant’s arguments, filed 12/29/20, state that the Scott and Rose references fail to disclose that the open ended tube is configured to receive a mouthpiece portion of a cartomiser. Examiner agrees, and the 35 U.S.C. 102(a)(2) rejection of claims 8-15 

Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katherine A Will whose telephone number is (571)270-0516.  The examiner can normally be reached on Monday-Friday 10:00AM-6:00PM(EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Wilson can be reached on (571)270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/KATHERINE A WILL/Examiner, Art Unit 1747                                                                                                                                                                                                        
/Michael H. Wilson/Supervisory Patent Examiner, Art Unit 1747